Title: Joseph Blunt to James Madison, 27 September 1830
From: Blunt, Joseph
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                Sept 27th 1830
                            
                        
                        
                        I received your favor of the 19th inst enclosing the payment for the Annual Register in due course of mail.
                            It was not my intention in sending you the Volumes to request your subscription to the work; but as you seemed unwilling
                            to retain them on any other footing, permit me to express to you my thanks for that indirect approbation of the work. With
                            the sincerest wishes for your health & happiness in your retirement I am respectfully your Obt Servt
                        
                        
                            
                                J Blunt
                            
                        
                    